Title: To James Madison from Elias Vanderhorst, 28 August 1801
From: Vanderhorst, Elias
To: Madison, James


					
						(Copy)
						Sir.
						Bristol Augt. 28th. 1801.
					
					I did myself the honor of writing to you 

yesterday by this conveyance, and have now that of handing you the enclosed letter to me from Marcus Lynch 

Junr. Esqr. to which I beg leave to refer you, & at the same 

time to request the favor of your Interest in obtaining for him 

(should it be vacant at the Period this Letter may reach 

you) the place he therein solicits.  This Gentleman’s 

character is well known to me, and I can with great truth Say, 

that I believe him to be in every respect extremely well 

qualified to fill the office he has now in view.  You will 

observe that he is a member of the Commercial House of 

Lynch, Roberts & Woodward of Cork, where he is also 

Agent to the English East-India Compy.; the Mercantile House 

of Nesbitt, Stewart & Nesbitt, to which he refers, is considered 

as ranking among the first in London; I will only add that he 

has my best wishes for his success, and should the President 

be pleased to grant him the appointmt. he solicits, I have no 

doubt the duties of the Office will be executed to his entire 

Satisfaction.  I have the honor to remain with the greatest 

respect, Sir, Your most Obedt. & most Hle Servt.
					
						Elias Vander Horst
					
					
						Original ⅌ the Philadelphia Via Philadelphia.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
